Pratt, J.
The law of the case was correctly laid down at circuit, and under the charge the jury must have found that the defendant carried on his work negligently. If that were so, the jury took a moderate and conservative view of the damages. Most of the witnesses estimated the damages at upwards of $1,500, while the verdict is for $300.
We cannot say there was no evidence of negligence on the part of defendant; nor that the verdict is so much against the weight of evidence as to require the interference of the court. While the jury might well have found in favor of defendant on the question of negligence, it is not within the province of the court to interfere with the verdict
. No exceptions require discussion, and the judgment should be affirmed, with costs.
Barnard, P. J., and Dykman, J., concur.